Citation Nr: 0003527	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  91-21 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for heart disease, a kidney disorder, a 
bowel disorder, and a visual defect.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1990 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The Board remanded this case to the RO 
for further development in August 1996, and the case has 
since been returned to the Board.

The veteran's claim also initially encompassed right leg 
numbness and slurred speech, but, in an October 1996 rating 
decision, the RO granted entitlement to compensation under 38 
U.S.C.A. § 1151 for a disorder encompassing right leg 
numbness and slurred speech.


REMAND

The Board notes that in the veteran's October 1990 
Substantive Appeal, he requested a hearing before a hearing 
officer at the RO on the issue of his entitlement to 
compensation under the provisions of 38 C.F.R. § 1151 for a 
variety of disabilities.  In February 1991, he was afforded 
such a hearing and testimony was provided by him regarding 
some of the then-claimed disabilities.  In January 1995, the 
veteran submitted another Substantive Appeal in which he 
requested a hearing before a member of the Board to be held 
at the RO, if necessary.  In a November 1999 letter, the 
Board sought clarification as to the veteran's subsequent 
hearing request.  The veteran was given the options of a 
Board hearing at the VA Central Office in Washington, DC; a 
Board hearing via videoconferencing; a VA Travel Board 
hearing at the local VARO; a hearing before a hearing officer 
at the local VARO; and no additional hearing.  In a December 
1999 response, the veteran selected the option of appearing 
at a hearing before a hearing officer at the St. Louis, 
Missouri VARO.  While the Board notes that the veteran did 
appear for a hearing in February 1991, the Board observes 
that it has been nearly nine years since that hearing was 
conducted.  Since that time, there has been significant 
development with respect to the legal criteria governing 
claims adjudicated pursuant to 38 U.S.C.A. § 1151; it is not 
clear that all of the issues as set forth above were 
specifically addressed at that hearing; there has been a 
significant amount of evidence added to the record;, and 
there have been several relevant developments in this case 
specifically.  The United States Court of Appeals for 
Veterans Claims has determined that the veteran has a right 
to request a hearing before the issuance of a Board decision.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704 (1999).

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for a 
hearing at the St. Louis VARO before a 
local hearing officer as soon as it is 
practically possible.

2.  Following this hearing, the RO should 
readjudicate the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for heart 
disease, a kidney disorder, a bowel 
disorder, and a visual defect.  If the 
determination of this claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
this case is returned to the Board.

In issuing this REMAND, the Board intimates no opinion, 
either factual or legal, as to the ultimate outcome warranted 
in this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  Kutscherousky v. West, 
12 Vet. 

App. 369 (1999).  However, no action is required of the 
veteran until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


